Title: From Thomas Jefferson to James Madison, 6 January 1823
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello,
Jan. 6. 23.
I send you a mass of reading, and so rapidly does my hand fail me in writing that I can give but very briefly the necessary explanations.1. mr Cabell’s letter to me & mine to him which passed each other on the road will give you the state of things respecting the University, and I am happy to add that letters recieved from Appleton give us reason to expect our capitels by the first vessel from Leghorn, done of superior marble and in superior style.2. Young E. Gerry informed me some time ago that he had engaged a person to write the life of his father, and asked for any material I could furnish. I sent him some letters, but in searching for them, I found two, too precious to be trusted by mail, of the date of 1801. Jan. 15. & 20. in answer to one I had written him Jan. 26. 99. two years before. it furnishes authentic proof that in the XYZ. mission to France, it was the wish of Pickering Marshall, Pinckney and the Federalists of that stamp, to avoid a treaty with France and to bring on war, a fact we charged on them at the time and this letter proves, and that their X.Y.Z. vapor. was cooked up to dispose the people to war. Gerry their colleague was not of their sentiment, and this is his statement of that transaction. during the 2. years between my letter & his answer, he was wavering between  mr Adams & myself, between his attachment to mr Adams personally on the one hand, and to republicanism on the other; for he was republican, but timid & indecisive.  the event of the election of 1800–1. put an end to his hesitations.3. a letter of mine to judge Johnson & his answer. this conveys his views of things, and they are so serious and sound, that they are worth your reading. I am sure that in communicating it to you, I commit no breach of trust to him; for he and every one knows that I have no political secrets for you; & from the tenor of his letter with respect to yourself, it is evident he would as willingly have them known to you as myselfYou will observe that mr Cabell, if the loan bill should pass, proposes to come up with mr Loyall, probably mr Johnson, and Genl Cocke to have a special meeting—this is necessary to engage our workmen before they undertake other work for the ensuing season. I shall desire him, as soon as the loan bill passes the lower house (as we know it will pass the Senate) to name a day by mail to yourself to meet us, as reasonable notice to all the members is necessary to make the meeting legal. I hope you will attend, as the important decision as to the Rotunda may depend on it.Our family is all well and joins in affections to mrs madison and yourself. my arm goes on slowly, still in a sling and incapable of any use, and will so continue some time yet. be so good as to  return the inclosed when read and to be assured of my constant and affectionate friendshipTh: Jefferson